                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

CRAIG LAURENCE CONKLIN,                       )   Civ. No. 19-00087 JMS-RT
#A5021908,                                    )
                                              )   ORDER DISMISSING COMPLAINT
              Plaintiff,                      )   WITH LEAVE TO AMEND
                                              )
       vs.                                    )
                                              )
NOLAN ESPINDA, et al.,                        )
                                              )
           Defendants.                        )
_____________________________                 )

                           ORDER DISMISSING COMPLAINT
                              WITH LEAVE TO AMEND

       Before the court is pro se Plaintiff Craig Laurence Conklin’s prisoner civil

rights Complaint brought pursuant to 42 U.S.C. § 1983. Conklin alleges that

officials and staff of the Hawaii Department of Public Safety (“DPS Defendants”),

the Halawa Correctional Facility (“HCF Defendants”), and the Hawaii Community

Correctional Center (“HCCC Defendants”) (collectively, “Defendants”), violated

his civil rights while he was incarcerated, first at HCCC, and then at HCF.1




       1
          Defendants named in official capacities only: DPS Director Nolan Espinda, Health
Director John/Jane Doe 1, Institutions Director John/Jane Doe 2; HCCC physician Dr. Gary
Saldona, nurse Norma Nishimoto; HCF physicians Dr. Toyama, Dr. Yoo, Dr. Frauens,
Administrator Dovie Borgess, ADA Representative Mahina Assily, Captain Snook, Chief of
Security Lyle Antonio, Case Manager Francis Mufao, and John/Jane Does 3-38. Inmate Tupuelo
is named in his individual capacity only.
       For the following reasons, the Complaint is DISMISSED for Conklin’s

failure to state a colorable claim for relief pursuant to 28 U.S.C. §§ 1915(e)(2) and

1915A(a). Conklin may file an amended pleading alleging those claims that he

elects to proceed with in this action, on or before July 8, 2019. He may also file a

second action at his discretion, alleging those claims that would be improperly

joined in any amended pleading, as explained below. This action will be

dismissed if Conklin fails to timely file an amended pleading that cures the

deficiencies noted in this Order.

                            I. STATUTORY SCREENING

       The court must conduct a pre-Answer screening of all prisoners’ pleadings

pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a). Claims or complaints that are

frivolous, malicious, fail to state a claim for relief, or seek damages from

defendants who are immune from suit must be dismissed. See Lopez v. Smith, 203

F.3d 1122, 1126-27 (9th Cir. 2000) (en banc); Rhodes v. Robinson, 621 F.3d 1002,

1004 (9th Cir. 2010).

       Screening under §§ 1915(e)(2) and 1915A(a) involves the same standard of

review as that used under Federal Rule of Civil Procedure 12(b)(6). See Watison

v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012); Wilhelm v. Rotman, 680 F.3d

1113, 1121 (9th Cir. 2012). Under Rule 12(b)(6), a complaint must “contain

                                             2
sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks

omitted). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Id. The “mere possibility of

misconduct” or an “unadorned, the defendant-unlawfully-harmed me accusation”

falls short of meeting this plausibility standard. Id. at 678-79; see also Moss v.

U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

       Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short

and plain statement of the claim showing that the pleader is entitled to relief,’ in

order to ‘give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). “Specific facts are not

necessary.” Erickson v. Pardus, 551 U.S. 89, 93 (2007). The court must accept

the allegations of the complaint as true, Erickson, 551 U.S. at 94, and construe the

pleading in the light most favorable to the plaintiff, Scheuer v. Rhodes, 416 U.S.

232, 236 (1974), overruled on other grounds by Davis v. Scherer, 468 U.S. 183

(1984).

       Pro se litigants’ pleadings must be liberally construed and all doubts should

be resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

                                              3
(citations omitted). The court must grant leave to amend if it appears the plaintiff

can correct the defects in the complaint, Lopez, 203 F.3d at 1130, but if a claim or

complaint cannot be saved by amendment, dismissal with prejudice is appropriate.

Sylvia Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).

                                      II. BACKGROUND2

        Conklin asserts claims regarding incidents that allegedly occurred while he

was incarcerated at HCCC between January 9 and February 22, 2018, and

thereafter, while he was incarcerated at HCF between February 22, 2018, until

February 19, 2019, when he filed the Complaint.3

A.      Counts I-III: HCCC, January 9 to February 22, 2018

        At his HCCC medical intake examination on January 9, 2018, Conklin

requested to: (1) continue his prescription pain medications for severe, chronic

pain and/or be placed in a detoxification program to prevent opiate withdrawal

symptoms; and (2) be released temporarily for a previously scheduled

colonoscopy. See Compl., ECF No. 1, PageID #8 (Count I), and #10 (Count III).

Dr. Saldona denied these requests and assured Conklin that HCCC medical staff

       2
         Conklin’s facts are accepted as true and construed in the light most favorable to him on
screening. See Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014).
       3
         Conklin was convicted in State v. Conklin, 3CPC-XX-XXXXXXX (Haw. 3d Cir. Jan. 9,
2018), under Haw. Rev. Stats. § 711-1108.5. See http://www.courts.state.hi.us/; (last visit May
15, 2019), and released on parole April 11, 2019. https://www.vinelink.com/#/searchResults/1.

                                                   4
would closely monitor him to address any potential withdrawal symptoms.

Conklin alleges he experienced severe opiate withdrawal symptoms, and possible

internal bleeding from the lack of a colonoscopy, which caused him fear, anxiety,

pain, insomnia, and depression.

      On January 11, 2018, HCCC nurse Nishimoto confiscated Conklin’s

personal crutches, without providing him a cane, crutches, or wheelchair. Id.,

PageID #9 (Count II). Conklin alleges he is disabled from injuries in his hips and

legs, and Nishimoto’s actions “forced” him to walk without needed medical

mobility devices until his February 22, 2018 transfer to HCF, causing him

impaired mobility, chronic pain, depression, and anxiety. Id.

      Conklin alleges Saldona and Nishimoto violated his right to be free from

cruel and unusual punishment under the Eighth Amendment and his rights under

the Americans With Disabilities Act (“ADA), 42 U.S.C. § 12132, et seq.

B.    Counts IV-XVIII: HCF, February 22, 2018 to February 19, 2019

      When he arrived at HCF, Conklin renewed his requests for his prescription

pain medications and for a colonscopy, but Dr. Toyama denied these requests. Id.,

PageID #11-12 (Counts IV, V). Conklin alleges this exacerbated his chronic pain

and caused insomnia, fear, anxiety, depression, and possible internal bleeding. He

maintains that the denial of prescription pain medication interfered with “major

                                           5
life activities” including “walking, standing, lifting, bending, breathing, learning,

reading, concentration, thinking, communicating, working, hygien [sic].” Id.,

PageID #11.

        Conklin admits that Dr. Toyama gave him Gabapentin4 to control his

“severe[,] chronic pain.” Id., PageID #21 (Count XIV). He complains, however,

that HCF medical staff instructed him to take the Gabapentin crushed in water,

which caused “caustic” burns in his throat and that this is an unauthorized way to

take this medication. Id. Conklin refused the Gabapentin after several weeks, but

he does not detail whether he was prescribed other pain relief medication.

        Conklin was assigned to HCF’s general population; he immediately

requested “comfort items,” including a pillow, supportive mattress, and a leg

pillow from the “H.C.F. Americans With Disabilities Act (“ADA”)

representative.”5 Id., PageID #20 (Count XIII). He was given a 2-inch mattress

without a pillow, which he alleges exacerbated his “degenerative conditions.” Id.




        4
          Gabapentin is used, inter alia, to control nerve pain, spinal injuries, fibromyalgia, and
seizure disorders, and “is widely used to ease the symptoms of drug and alcohol detoxification.”
https://www.pewtrusts.org/en/research-and-analysis. (discussing Gabapentin’s recent use and
abuse as an opiate alternative).
        5
        Conklin identified Mahina Assily as HCF’s “A.D.A. Representative.” ECF No. 1,
PageID #4.

                                                     6
      On February 28, 2018, Dr. Yoo extracted Conklin’s tooth using a local

anesthetic. When the anesthetic wore off, Conklin says that he was denied his

prescription pain medication, allegedly causing him severe pain, insomnia, and

loss of concentration for more than forty days. Id., PageID #13 (Count VI). He

does not indicate whether this was Dr. Yoo’s decision, or whether he was offered

or received over-the-counter pain medication.

      On April 3, 2018, visiting orthopedist Dr. Frauens met with Conklin to

evaluate his need for orthopedic care. They discussed Conklin’s pain, disabilities,

and need for pain medication and orthopedic care. Dr. Frauens determined that

orthopedic care could be deferred until Conklin’s release. Id., PageID #14 (Count

VII). Conklin alleges this unnecessarily delayed treatment and increased his pain.

      On or about April 18, 2018, Conklin was classified as a minimum security

inmate, and therefore, he sought a transfer to a minimum security facility. Id.,

PageID #15 (Count VIII). This request was denied, which he alleges violated his

right to personal safety under the Eighth Amendment.

      On or about June 26, 2018, Conklin was allegedly attacked by close custody

HCF inmate Tupuelo. Id. Conklin asserts that he should not have been housed

near Tupuelo, based on their different custody classifications. Conklin was taken

to Pali Momi Medical Center and treated for contusions and facial trauma. Id.,

                                           7
PageID #16 (Count IX). After he returned to HCF, Conklin requested follow up

care from an outside specialist, as allegedly recommended by a Pali Momi

emergency room physician. Dr. Toyama examined Conklin, diagnosed his

continued pain and other symptoms as normal, and denied his request for outside

specialist care.

       On or about August 6, 2018, Conklin was moved to the special housing unit

(“SHU”) for thirty days after being found guilty of a misconduct violation.

Conklin says the SHU has no ADA accessible shower, or other disability

accommodations for special needs inmates. He says Dr. Toyama discontinued his

medical memoranda for a handicap shower three days after he entered the SHU.

Id., PageID #18 (Count XI). Conklin was taken into the SHU shower and left

alone for forty-five minutes. When staff returned, Conklin fell out of the shower

stall, hitting his head on the floor. Conklin was treated at the medical unit. He

alleges this violated the ADA and increased his pain, discomfort, and anxiety.

       HCF Chief of Security (“COS”) Antonio restricted all telephone calls

indefinitely for SHU inmates, although Captain Snook told Conklin that he could

contact his attorney in writing. Id., PageID #22 (Count XV). Conklin alleges this

denied him his right to call his attorney and interfered with his ability to fight the




                                              8
misconduct charge and assist with his criminal appeal (for which he was

represented by counsel).

      On or about September 4, 2018, Dr. Toyama discontinued Conklin’s

medical memoranda for crutches, assistance, wheelchair use, and stairs restriction.

Id., PageID #19 (Count XII). Conklin alleges this conflicted with Dr. Frauens’

finding that Conklin had multiple medical needs requiring accommodation. When

Conklin transferred to general population on September 5, 2018, he requested

reinstatement of all his medical memoranda. He does not say whether his

memoranda were reinstated, but complains that the denial of the medical

memoranda forced him to walk without crutches or a wheelchair, which increased

his pain, mobility, insomnia, depression, and anxiety.

      On or about September 18, 2018, Dr. Toyama approved Conklin’s request to

see a specialist for his continuing facial pain from Tupuelo’s assault. He was

taken to The Queen’s Medical Center (“QMC”) dental clinic, where he was

diagnosed with “TMJ dislocation [and] timitus [sic].” Id., PageID #17 (Count X).

Conklin alleges Dr. Toyama caused him unnecessary pain, discomfort and distress

by delaying this examination by a specialist, although he does not specify what

treatment he received for these conditions.




                                              9
       On or about October 15, 2018, Conklin requested that the video of his fall

from the SHU shower be preserved. Id., PageID #23 (Count XVI). COS Antonio

replied that the video camera was inoperative on that day, and if Conklin required

proof, his attorney could request the written report of the incident. Conklin

alleges Antonio was lying and concludes that someone destroyed the video to

prevent a lawsuit.

       Finally, Conklin alleges that an HCF guard warned him about filing too

many grievances, because the HCF administration might retaliate against him. Id.,

PageID #24 (Count XVII). Conklin alleges his case manager, Mufao, then

retaliated against him by telling the parole board and presiding judge at his parole

hearing that he was a “noncompliant trouble maker,” lying about Conklin’s

graduation from high school, and about the reasons Conklin failed to complete

required parole programs. Conklin claims Mufao’s refusal to recommend him for

parole resulted in his receiving a higher classification and the denial of parole in

October 2018.

                                   III. DISCUSSION

       Conklin brings this action pursuant to 42 U.S.C. § 1983. He alleges

Defendants violated his rights under the First, Fifth, Eighth, and Fourteenth

Amendments, and the ADA. To state a claim under 42 U.S.C. § 1983, a plaintiff

                                             10
must allege: (1) that a right secured by the Constitution or laws of the United

States was violated, and (2) that the alleged violation was committed by a person

acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).

       Section 1983 also requires that there be an actual connection between the

defendants’ actions and the plaintiff’s alleged deprivation. See Monell v. Dep’t of

Soc. Servs., 436 U.S. 658, 692 (1978); Rizzo v. Goode, 423 U.S. 362, 371-72, 377

(1976). “A person ‘subjects’ another to the deprivation of a constitutional right,

within the meaning of § 1983, if he does an affirmative act, participates in

another’s affirmative acts or omits to perform an act which he is legally required to

do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588

F.2d 740, 743 (9th Cir. 1978). Thus, a plaintiff must allege that he suffered a

specific injury as a result of a particular defendant’s conduct and an affirmative

link between the injury and the violation of his rights.

A.     Eleventh Amendment Immunity

       Conklin explicitly names all DPS, HCCC, and HCF Defendants in their

official capacities only. For Conklin’s claims arising under the Constitution,

rather than rights secured under the ADA, the “Eleventh Amendment bars suits for

money damages in federal court against a state, its agencies, and state officials

acting in their official capacities.” Aholelei v. Dep’t of Pub. Safety, 488 F.3d

                                            11
1144, 1147 (9th Cir. 2007); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

89, 101-03 (1984); Flint v. Dennison, 488 F.3d 816, 824-25 (9th Cir. 2007).

Official capacity defendants are subject to suit under § 1983 only “for prospective

declaratory and injunctive relief . . . to enjoin an alleged ongoing violation of

federal law.” Oyama v. Univ. of Haw., 2013 WL 1767710, at *7 (D. Haw. Apr.

23, 2013) (quoting Wilbur v. Locke, 423 F.3d 1101, 1111 (9th Cir. 2005),

abrogated on other grounds by Levin v. Commerce Energy Inc., 560 U.S. 413

(2010)); see also Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-71 (1989)

(“[A] suit against a state official in his or her official capacity is not a suit against

the official but rather is a suit against the official’s office.”); Ex parte Young, 209

U.S. 123 (1908).

       Conklin cannot seek damages regarding his constitutional claims against

Defendants in their official capacity, and his release on parole moots his claims for

prospective injunctive or declaratory relief. See Alvarez v. Hill, 667 F.3d 1061,

1064 (9th Cir. 2012) (“An inmate’s release from prison while his claims are

pending generally will moot any claims for injunctive relief relating to the prison’s

policies unless the suit has been certified as a class action.”).




                                               12
        Conklin’s constitutional claims for damages as alleged against DPS, HCCC,

and HCF Defendants in their official capacities, are DISMISSED with prejudice.6

        The Eleventh Amendment does not bar Conklin’s monetary damages claims

against official capacity Defendants under Title II of the ADA, however, or in

their individual capacities for violations of state law. Cf. Bd. of Trustees of Univ.

of Alabama v. Garrett, 531 U.S. 356, 374 n.9 (2001) (discussing Title I of the

ADA); Douglas v. Cal. Dep’t of Youth Auth., 271 F.3d 812, 820, amended by, 271

F.3d 910 (9th Cir. 2001) (holding that, if state accepts federal funding (under

Rehabilitation Act), Eleventh Amendment immunity is waived); Razavi v. Traffic

Court of Santa Clara Cty., 2019 WL 1676018, at *4 (N.D. Cal. Apr. 17, 2019);

Barrilleaux v. Mendocino Cty., 61 F. Supp. 3d 906, 914 (N.D. Cal. 2014).

B.      Claims Against Inmate Tupuelo Are Dismissed

        Conklin alleges HCF inmate Tupuelo, named in his individual capacity

only, violated the Eighth Amendment when Tupuelo assaulted him. Conklin does

not allege that Tupuelo acted under color of state law, claim that any State

Defendant directed Tupuelo to attack him, or otherwise allege that Tupuelo was a

state actor. Rather, Conklin alleges Tupuelo was a violent inmate who randomly,



       6
          Conklin may allege claims for damages against Defendants in their individual
capacities.

                                                   13
and, unprovoked, attacked him. Conklin alleges no facts from which the court can

plausibly infer that Tupuelo was acting under color of state law. Conklin fails to

state a colorable § 1983 claim against Tupuelo and this claim is DISMISSED

without prejudice.

C.     Supervisor Liability

       To state a claim against a supervisor under § 1983, a plaintiff must establish

that each “[g]overnment-official defendant, through the official’s own individual

actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. “That means the

inmate[] must show that each defendant personally played a role in violating the

Constitution.” Hines v. Youseff, 914 F.3d 1218, 1228 (9th Cir. 2019). A prison

“official is liable under § 1983 only if ‘culpable action, or inaction, is directly

attributed to them.’” Id. (quoting Starr v. Baca, 652 F.3d 1202, 1205 (9th Cir.

2011)). Thus, a “supervisory official is liable under § 1983 so long as ‘there exists

either (1) his or her personal involvement in the constitutional deprivation, or (2) a

sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation.’” Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 798

(9th Cir. 2018) (quoting Keates v. Koile, 883 F.3d 1228, 1242-43 (9th Cir. 2018)).

       “The requisite causal connection can be established . . . by setting in motion

a series of acts by others or by knowingly refus[ing] to terminate a series of acts by

                                              14
others, which [the supervisor] knew or reasonably should have known would

cause others to inflict a constitutional injury.” Starr, 652 F.3d at 1207-08 (internal

quotation marks and citations omitted) (alterations in original). A supervisor may

“be liable in his individual capacity for his own culpable action or inaction in the

training, supervision, or control of his subordinates; for his acquiescence in the

constitutional deprivation; or for conduct that showed a reckless or callous

indifference to the rights of others.” Keates, 883 F.3d at 1243 (quoting Starr, 652

F.3d at 1208).

         A colorable supervisor-liability claim must show that the supervisor

personally participated in the alleged deprivation, knew of the violation and failed

to act to prevent it, or “implement[ed] a policy so deficient that the policy itself is

a repudiation of constitutional rights and is the moving force of the constitutional

violation.” Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989) (internal citations

and quotation marks omitted)); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.

1989).

         Even if Conklin named DPS Director Espinda, Deputy Director of Health

Care John/Jane Doe 1, and Deputy Institutions Director John/Jane Doe 2 in their

personal capacities, he fails to explain what they personally did or failed to do that

violated his rights. He alleges nothing showing that Espinda and John/Jane Does

                                             15
1-2 knew about, directed, or failed to intervene in any of the incidents about which

Conklin complains, or allege that they instituted a policy that was the moving

force behind his allegations. He does not even name them within any claim.

       Conklin fails to state a colorable claim against DPS Director Espinda and

John/Jane Doe 1 and 2 in their individual capacities and these claims are

DISMISSED with leave to amend.

D.     Doe Defendants

       The Federal Rules of Civil Procedure do not authorize or prohibit the use of

fictitious parties, although Rule 10 requires a plaintiff to include the names of all

parties in his complaint. Fed. R. Civ. P. 10(a). Doe defendants are generally

disfavored, however, because it is impossible to serve an anonymous defendant.

       A plaintiff may refer to unknown defendants as John Doe 1, John Doe 2,

John Doe 3, and so on, but he must allege specific facts showing how each

particular doe defendant violated his rights. He may then use the discovery

process to obtain the names of doe defendants and seek leave to amend to name

those defendants, unless it is clear that discovery will not uncover the identities, or

that the complaint will be dismissed on other grounds. See Wakefield v.

Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (citing Gillespie v. Civiletti, 629

F.2d 637, 642 (9th Cir. 1980)).

                                             16
       Conklin names John/Jane Does 1-38, but fails to link any particular

allegation to any specific, individual John or Jane Doe and explain how that

individual personally violated his civil rights. Claims against John/Jane Does 1-

38, if named in their individual capacities are DISMISSED with leave to amend.

E.     Improper Joinder

       Rule 18(a) of the Federal Rules of Civil Procedure allows a plaintiff to join

as many claims as he has against an opposing party in one action. Fed. R. Civ. P.

18(a). But parties may be joined as defendants in one action only “if any right to

relief is asserted against them jointly, severally, or in the alternative with respect

to or arising out of the same transaction, occurrence, or series of transactions or

occurrences; and . . . any question of law or fact common to all defendants will

arise in the action.” Fed. R. Civ. P. 20(a)(2).

       Unrelated claims that involve different defendants must be brought in

separate lawsuits. See Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011);

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); Coughlin v. Rogers, 130 F.3d

1348, 1350-51 (9th Cir. 1997); Kealoha v. Espinda, 2017 WL 741570, at *4 (D.

Haw. Feb. 24, 2017); Tagle v. Nev. Dep’t of Corr., 2016 WL 910174, at *2 (D.

Nev. Mar. 9, 2016); Washington v. Cal. Dep’t of Corr., 2016 WL 6599812, at *1

(E.D. Cal. Nov. 7, 2016). This rule prevents confusion and ensures that prisoners

                                             17
pay the required filing fees for their lawsuits and prevents them from

circumventing the three-strikes rule set forth under the Prison Litigation Reform

Act. See George, 507 F.3d at 607; 28 U.S.C. § 1915(g). The court may sever

misjoined parties as long as no substantial right is prejudiced by severance. Fed.

R. Civ. P. 21, Coughlin, 130 F.3d at 1350; Evans v. Deacon, 2016 WL 591758, at

*6 (D. Or. Feb. 12, 2016).

      Conklin’s claims against HCCC Defendants Dr. Gary Saldona and Norma

Nishimoto, alleging violations at HCCC between January 9 and February 22, 2018

(Counts I-III), are unrelated to his claims against HCF Defendants Dr. Toyama,

Dr. Yoo, Dr. Frauens, Dovie Borgess, Mahina Assily, Captain Snook, Lyle

Antonio, Francis Mufao, and John/Jane Does 3-38, alleging violations that

occurred at HCF (Counts IV-XVII). Conklin attempts to tie these disparate claims

together by alleging that all Defendants (except Tupuelo) are DPS employees. He

fails to show how these acts by unrelated Defendants, occurring at different

prisons, over more than a year, constitute the same transaction, occurrence, or

series of transactions or occurrences and will involve common questions of fact

and law.

      Conklin cannot proceed in one suit with his claims against unrelated and

improperly-named Defendants. Counts I-III are SEVERED from Counts IV-XVII,

                                           18
and the Complaint is DISMISSED with leave to amend to separate these causes of

action.

          If Conklin elects to file an amended pleading, he must decide which claims

he will pursue in this action and file an amended pleading herein setting forth

those claims against the appropriately named Defendants. Conklin may file a

separate action, subject to separate filing fees and screening, alleging any

remaining claims against the appropriately named Defendants.

                                IV. LEAVE TO AMEND

          The Complaint is DISMISSED with leave granted to amend those claims

that are not dismissed with prejudice and that are properly joined together in one

action on or before July 8, 2019. The amended pleading must address and cure the

deficiencies in his claims noted above. Conklin may not expand his claims

beyond those already alleged or add new claims, without explaining how those

new claims relate to the claims alleged in the original Complaint, how they are

linked to his claims against the named Defendants, and how they are appropriately

brought in the amended complaint. Conklin may also file a second action alleging

claims against Defendants that may not be joined in an amended pleading filed

herein.




                                             19
       Conklin must comply with the Federal Rules of Civil Procedure and the

Local Rules for the District of Hawaii, particularly LR10.3, which requires an

amended complaint to be complete in itself without reference to any prior

pleading. An amended complaint must be short and plain, comply with Rule 8 of

the Federal Rules of Civil Procedure, and be submitted on the court’s prisoner

civil rights form. An amended complaint supersedes the preceding complaint. See

Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015);

LR99.7.10. Defendants not renamed and claims not realleged in an amended

complaint may be deemed voluntarily dismissed. See Lacey v. Maricopa Cty., 693

F.3d 896, 928 (9th Cir. 2012). If Conklin fails to timely file an amended

complaint that cures the deficiencies in his claims noted in this Order, this action

may be automatically dismissed and may count as a “strike” under 28 U.S.C.

§ 1915(g).7

///

///


       7
           28 U.S.C. § 1915(g) bars a civil action by a prisoner proceeding in forma pauperis:

       if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
       any facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
       upon which relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.


                                                   20
                                       V. NOTICES

       To enable Conklin to amend his pleadings, or to dismiss this action until he

is able to separate and properly amend his claims, the court provides the following

legal standards that appear to govern his claims. See Noll v. Carlson, 809 F.2d

1446, 1448 (9th Cir. 1987), superseded on other grounds by statute as stated in

Lopez, 203 F.3d at 1124, (stating a court should briefly explain a pro se litigant’s

pleading deficiencies when dismissing claims with leave to amend).

A.     Eighth Amendment

       As a convicted prisoner, Conklin’s constitutional challenges to his

conditions of confinement arise under the Eighth Amendment. Castro v. Cty. of

Los Angeles, 833 F.3d 1060, 1067-68 (9th Cir. 2016) (discussing the differing

constitutional standards that apply to convicted inmates as opposed to pretrial

detainees). “[O]nly the unnecessary and wanton infliction of pain implicates the

Eighth Amendment.” Farmer v. Brennan, 511 U.S. 825, 834 (1994). To prevail

on an Eighth Amendment claim, an inmate must show that the prison official’s

acts or omissions deprived him of the minimal, civilized measure of life’s

necessities, and that the prison official acted with deliberate indifference. Lopez,

203 F.3d at 1133 (citation omitted).




                                            21
       1.     Inadequate Medical Care (Counts I-VII, IX-XI, XIV)

       The Eighth Amendment is violated when a prison official acts with

deliberate indifference to an inmate’s serious medical needs. Snow v. McDaniel,

681 F.3d 978, 985 (9th Cir. 2012), overruled in part on other grounds, Peralta v.

Dillard, 744 F.3d 1076, 1082-83 (9th Cir. 2014); Wilhelm, 680 F.3d at 1122; Jett

v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

       To state a claim, a plaintiff “must show [(1)] a serious medical need by

demonstrating that failure to treat [his] condition could result in further significant

injury or the unnecessary and wanton infliction of pain,” and (2) that “the

defendant’s response to the need was deliberately indifferent.” Wilhelm, 680 F.3d

at 1122 (citing Jett, 439 F.3d at 1096). “Deliberate indifference is a high legal

standard.” Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004). It can be

shown by “(a) a purposeful act or failure to respond to a prisoner’s pain or

possible medical need, and (b) harm caused by the indifference.” Wilhelm, 680

F.3d at 1122 (citing Jett, 439 F.3d at 1096). The requisite state of mind is one of

subjective recklessness, which entails more than ordinary lack of due care. Snow,

681 F.3d at 985 (citation and quotation marks omitted); Wilhelm, 680 F.3d at

1122. “Medical malpractice does not become a constitutional violation merely

because the victim is a prisoner.” Estelle v. Gamble, 429 U.S. 97, 106 (1977);

                                             22
Snow, 681 F.3d at 987-88; Wilhelm, 680 F.3d at 1122. An Eighth Amendment

claim may not be premised on even gross negligence by a physician. Wood v.

Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990).

       “A difference of opinion between a physician and the prisoner¯or between

medical professionals¯concerning what medical care is appropriate does not

amount to deliberate indifference.” Snow, 681 F.3d at 987 (citing Sanchez v. Vild,

891 F.2d 240, 242 (9th Cir. 1989)); Wilhelm, 680 F.3d at 1122-23 (citing Jackson

v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1986)). Rather, a plaintiff “must show that

the course of treatment the doctors chose was medically unacceptable under the

circumstances and that the defendants chose this course in conscious disregard of

an excessive risk to [his] health.” Snow, 681 F.3d at 988 (citation and internal

quotation marks omitted).8

       2.      Failure-to-Protect (Count VIII)

       “The Eighth Amendment imposes a duty on prison officials to protect

inmates from violence at the hands of other inmates.” Cortez v. Skol, 776 F.3d

1046, 1050 (9th Cir. 2015). A prisoner states an Eighth Amendment claim by



       8
         Conklin alleges insufficient facts to state a claim against Drs. Saldona, Toyama,
Frauens, and Yoo, and nurse Nishimoto. He disagreed with the care they provided or refused to
provide, but he does not show these Defendants acted with deliberate indifference to his serious
medical needs.

                                                  23
showing that prison officials acted with deliberate indifference to the threat of

serious harm or injury to him. Labatad v. Corr. Corp. of Am., 714 F.3d 1155,

1160 (9th Cir. 2013); see Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986)

(stating same with respect to harm inflicted by another inmate). A prison official

must know that an inmate faces a substantial risk of serious harm and disregard

that risk by failing to take reasonable measures to abate it, before liability can

attach. Labatad, 714 F.3d at 1160.

       Conklin must allege facts showing how HCF Defendants were put on notice

of a substantial risk of harm to him from Tupuelo and demonstrating their

deliberate disregard of that risk.

B.     Americans With Disabilities Act (Counts II, XI-XIII)

       Title II of the ADA provides that:

       no qualified individual with a disability shall, by reason of such
       disability, be excluded from participation in or be denied the benefits
       of the services, programs, or activities of a public entity, or be
       subjected to discrimination by any such entity.

42 U.S.C. § 12132. To state a claim under the ADA, a plaintiff must allege that:

       (1) he is an individual with a disability; (2) he is otherwise qualified
       to participate in or receive the benefit of some public entity’s
       services, programs, or activities; (3) he was either excluded from
       participation in or denied the benefits of the public entity’s services,
       programs, or activities, or was otherwise discriminated against by the



                                             24
       public entity; and (4) such exclusion, denial of benefits, or
       discrimination was by reason of [his] disability.

Simmons v. Navajo Cty., 609 F.3d 1011, 1021 (9th Cir. 2010) (quoting McGary v.

City of Portland, 386 F.3d 1259, 1265 (9th Cir. 2004)).

       To recover damages under Title II of the ADA, a plaintiff must prove a

defendant’s intentional discrimination under a deliberate indifference standard,

which “requires both knowledge that a harm to a federally protected right is

substantially likely, and a failure to act upon that likelihood.” Duvall v. Cty. of

Kitsap, 260 F.3d 1124, 1138-39 (9th Cir. 2001). An entity’s failure to act “must

be a result of conduct that is more than negligent, and involves an element of

deliberateness.” Id. at 1139.

       The proper defendant for a claim brought under Title II of the ADA is the

public entity responsible for the alleged discrimination. See Everson v. Leis, 556

F.3d 484, 501 & n.7 (6th Cir. 2009) (collecting cases). Title II of the ADA does

not provide for suit against a public official acting in his individual capacity. Id.

A plaintiff cannot assert a claim under § 1983 against defendants in their

individual capacities to vindicate rights created by the ADA. See Vinson v.

Thomas, 288 F.3d 1145, 1156 (9th Cir. 2002). Punitive damages are not available

under the ADA. Barnes v. Gorman, 536 U.S. 181, 189 (2002).



                                             25
C.      First Amendment

        1.      Retaliation (Count XVIII)

        “Within the prison context, a viable claim of First Amendment retaliation

entails five basic elements: (1) An assertion that a state actor took some adverse

action against an inmate (2) because of (3) that prisoner’s protected conduct, and

that such action (4) chilled the inmate’s exercise of his First Amendment rights,

and (5) the action did not reasonably advance a legitimate correctional goal.”9

Rhodes, 408 F.3d at 567-68; accord Watison, 668 F.3d at 1114-15; Silva v. Di

Vittorio, 658 F.3d 1090, 1104 (9th Cir. 2011), overruled on other grounds Richey

v. Dahne, 807 F.3d 1202, 1209 n.6 (9th Cir. 2015); Brodheim v. Cry, 584 F.3d

1262, 1269 (9th Cir. 2009).

        2.      Restricted Telephone Calls in the SHU (Count XV)

        “[P]risoners ‘have a First Amendment right to telephone access, subject to

reasonable security limitations.’” Halvorsen v. Baird, 146 F.3d 680, 689 (9th Cir.

1998) (quoting Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir. 1986). The right at

issue is “the First Amendment right . . . to communicate with persons outside



       9
          Conklin alleges insufficient facts to show that Mufao (1) did not support his parole
application because Conklin filed grievances, rather than for Conklin’s misconduct violation or
some other reason; or that (2) Mufao’s negative report chilled Conklin’s exercise of protected
rights and did not advance a legitimate correctional goal.

                                                   26
prison walls,” and “a telephone provides a means of exercising this right.” Valdez

v. Rosenbaum, 302 F.3d 1039, 1048 (9th Cir. 2002) (emphasis in original). A

prison regulation that impinges on an inmate’s constitutional right “is valid if it is

reasonably related to legitimate penological interests.” Turner v. Safley, 482 U.S.

78, 89 (1987).

        For a prison regulation to be valid, there must be a “rational connection

between the prison regulation and the legitimate government interest put forward

to justify it,” and “the governmental objective must [itself] be a legitimate and

neutral one.” Id. at 89-90. The court should consider “whether there are

alternative means of exercising the right that remain open to prison inmates.” Id.

at 90 (internal quotations and citation omitted). Another consideration is “the

impact accommodation of the asserted constitutional right will have on guards and

other inmates, and on the allocation of prison resources generally.” Id. “Finally,

the absence of ready alternatives is evidence of the reasonableness of a prison

regulation.”10 Id.


        10
           Captain Snook told Conklin he could write to his attorney while he was in the SHU.
Conklin does not allege that he was denied calls or visits from his defense attorney, or that he
suffered any prejudice to his appeal by the thirty-day restriction. See United States v. Hernandez,
937 F.2d 1490, 1493 (9th Cir. 1991) (discussing the Sixth Amendment right to an attorney,
stating that a government intrusion on that right “is not sufficient by itself to cause a Sixth
Amendment violation. The defendant must have been prejudiced by such actions”) (emphasis in
original). Moreover, prisoners generally have no right to an attorney at a prison disciplinary
                                                                                                (continued...)

                                                      27
       To the extent Conklin asserts interference with access to the court from the

denial of telephone calls to his attorney, he has a First Amendment right to litigate

his claims “without active interference by prison officials.” Silva, 658 F.3d at

1103. The right of access to the courts is a right to bring petitions or complaints to

federal court and not a right to discover claims or effectively litigate them once

they are filed. Lewis v. Casey, 518 U.S. 343, 354 (1996). The right “guarantees

no particular methodology but rather the conferral of a capability¯the capability

of bringing contemplated challenges to sentences or conditions of confinement

before the courts.” Id. at 356. States are forbidden from “‘erect[ing] barriers that

impede the right of access of incarcerated persons.” Silva, 658 F.3d at 1102

(internal citation omitted).

       To have standing to bring an access-to-court claim, a plaintiff must plead

and show an “actual injury,” that is, evidence showing “actual prejudice with

respect to contemplated or existing litigation, such as the inability to meet a filing

deadline or to present a claims.” Lewis, 518 U.S. at 348 (citation omitted).

///

///



       10
         (...continued)
hearing. Wolff v. McDonald, 418 U.S. 539, 556 (1974).

                                              28
D.    Due Process Counts (VIII, XV, XVI)

      Conklin vaguely alleges Defendants violated his right to due process when

they denied his requests to transfer to a minimum security facility and for video

evidence of his fall from the shower. The procedural guarantees of the Fifth and

Fourteenth Amendments’ Due Process Clauses apply only when a constitutionally

protected liberty or property interest is at stake. See Wilkinson v. Austin, 545 U.S.

209, 221 (2005); Ingraham v. Wright, 430 U.S. 651, 672 (1977). To state a claim,

a plaintiff must identify the interest at stake. Wilkinson, 545 U.S. at 221. Liberty

interests may arise from the Due Process Clause itself or from state law. Id.

      The Due Process Clause does not confer on inmates a liberty interest in

avoiding more adverse conditions of confinement, and under state law, the

existence of a liberty interest is determined by focusing on the nature of the

condition of confinement at issue. Id. at 221-23 (citing Sandin v. Conner, 515

U.S. 472, 481-84 (1995)) (quotation marks omitted). Liberty interests created by

prison regulations are generally limited to freedom from restraint which imposes

atypical and significant hardship on the inmate in relation to the ordinary incidents

of prison life. Id. at 221 (citing Sandin, 515 U.S. at 484) (quotation marks

omitted); Myron v. Terhune, 476 F.3d 716, 718 (9th Cir. 2007).




                                            29
       1.     Denial of Transfer (Count VIII)

       A prisoner has no constitutional right to be housed at a particular institution,

Meachum v. Fano, 427 U.S. 215, 224 (1976), or to receive a particular security

classification, Moody v. Daggett, 429 U.S. 78, 87 n.9 (1976); Hernandez v.

Johnston, 833 F.2d 1316, 1318 (9th Cir. 1987). Nor does a prisoner have a

protected liberty interest in being housed in a less restrictive section of a facility.

Grayson v. Rison, 945 F.2d 1064, 1067 (9th Cir. 1991) (constitution imposes few

restrictions on legitimate administrative authority in housing decisions). Sandin

concluded that Hawaii’s prisoners have no liberty interest in remaining in the

general population. Sandin, 515 U.S. at 485-86. Nor is there any right to due

process prior to reclassification to a higher level of security for non-punitive

administrative reasons. See Hewitt v. Helms, 459 U.S. 460, 468 (1983).

       2.     Denial of Telephone Contact and Destroyed Video Evidence

       Conklin vaguely alleges the denial of due process based on the denial of

telephone calls to his attorney in the SHU, and for the alleged destruction of video

evidence of his fall from the SHU shower. The court addressed Conklin’s

telephone access claim above, see § C.2, pp. 27-29, and discerns no due process

violation in that claim.




                                              30
       Conklin’s claim that video evidence was destroyed that could have been

used to support a suit is wholly conclusory and frivolous. Conklin does not need

video evidence to show that he required and was denied disability

accommodations in the SHU. His medical records can prove his disability

requirements and he can request photographic or other evidence that the SHU

shower lacked such accommodations through discovery.

                                  VI. CONCLUSION

       (1) Counts I-III are SEVERED from Counts IV-XVII, and the Complaint is

DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2) & 1915A(b)(1).

       (2) Conklin may file an amended pleading on or before July 8, 2019, in

which he raises only claims that may be brought in one action. He may file a

separate suit that alleges his remaining claims at his discretion, which will be

subject to a submitting a separate civil filing fee or in forma pauperis application.

       (3) Failure to file a timely file an amended pleading that cures the

deficiencies discussed herein may result in dismissal of this action without further

notice and result in a strike pursuant to 28 U.S.C. § 1915(g).

///

///

///

                                            31
         (4) The Clerk is DIRECTED to send Conklin two prisoner civil rights

complaint forms so that he may comply with the directions of this Order.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, June 6, 2019.




                                                   /s/ J. Michael Seabright
                                                  J. Michael Seabright
                                                  Chief United States District Judge




Conklin v. Espinda, et al., No. 1:19 cv 00087 JM S RT; Scrng ‘19 Conklin19 87 jms #3 (8A, med care, R18, ftsc)




                                                             32
